COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner


ROSA CRUZ-GONZALEZ

v.     Record No. 0016-15-2

STAR VALLEY PAINTING CONTRACTORS AND
 TWIN CITY FIRE INSURANCE COMPANY/                             MEMORANDUM OPINION*
 THE HARTFORD                                                      PER CURIAM
                                                                   JUNE 9, 2015
RUFINO CRUZ CORTES

v.     Record No. 0017-15-2

STAR VALLEY PAINTING CONTRACTORS AND
 TWIN CITY FIRE INSURANCE COMPANY/
 THE HARTFORD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Wayne Powell; Powell Law Group, P.C., on brief), for
                 appellants.

                 (John S. Honeycutt; Penn, Stuart & Eskridge, on brief), for
                 appellees.


       Rosa Cruz-Gonzalez and Rufino Cruz Cortes (claimants) appeal a decision of the

Workers’ Compensation Commission finding their claims for workers’ compensation benefits

are barred by the settlements of their third-party suits without the knowledge and consent of Star

Valley Painting Contractors and Twin City Fire Insurance Company/The Hartford (collectively

appellees). On appeal, claimants contend the commission erred in: (1) finding appellees carried

their burden of proving their lack of knowledge and lack of consent to the settlement and

prejudice to their lien; (2) denying claimants’ “Motion for Show Cause and to Exclude

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Evidence” based on the failure of Star Valley Painting Contractors (Star Valley) to appear or to

provide materials in response to subpoenas; (3) finding there was prejudice to Twin City Fire

Insurance Company (Twin City) “when there was a pending settlement of one of two third-party

claims of which [appellees] had knowledge, so that the issue of prejudice was not ripe for

determination;” (4) finding there was prejudice to Twin City when Twin City “did not accept its

status as [Star Valley]’s carrier, and in fact contested both its responsibility to [Star Valley], and

the compensability of the claims so that the issue of prejudice was not ripe for determination;”

and (5) “allowing counsel to argue that The Hartford was prejudiced when Twin City had been

declared the proper carrier, and there [was] no evidence of the corporate or insurance

relationship between . . . The Hartford and Twin City, so that The Hartford did not have standing

in the case.”

       We have reviewed the record and the commission’s opinion and find that these appeals

are without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Cortes v. Star Valley Painting Contractors, VWC File No. VA02000012553 (Dec.

8, 2014); Cruz-Gonzalez v. Star Valley Painting Contractors, VWC File No. VA02000012555

(Dec. 8, 2014). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




                                                 -2-